Dear Chief Noel:
As elected chief of police of the Town of Mamou, you have asked this office to advise whether the conclusion drawn in Attorney General Opinion 03-0193 is applicable to your police department. In Attorney General Opinion 03-0193, this office concluded that the elected chief of police of the City of Oakdale, with the participation of the city court judge and prosecuting attorney, could implement a LACE program.  The acronym LACE stands for Local Agency Compensated Enforcement, where monies from the criminal court fund established by R.S. 15:571.11 are used to pay off-duty officers to provide law enforcement services.1
Our research reflects that no contrary statute, jurisprudence, or opinion from this office has been issued since the release of Opinion 03- 0193.  We adhere to the conclusion drawn in Opinion 03-0193 and find it applicable to your department.  We also attach Attorney General Opinions 88-258, 87-244A and 87-244 which approve the use of criminal court funds to fund such LACE programs. Finally, we attach a sample LACE intergovernmental agreement which may prove instructive to you.
Very truly yours,
                             CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                             KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 15:571.11(L)(3) provides, pertinently:
(3)  City and municipal courts.  In all city and municipal courts throughout the state of Louisiana, except in municipal and traffic courts in the city of New Orleans, where the prosecuting attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:
(a)  Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the general operating account of the prosecuting attorney for the political subdivision where the bond was posted.
(b)  Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the judicial court fund of the court issuing the judgment of bond forfeiture.
(c)  Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the law enforcement agency of the political subdivision responsible for executing orders of the court where the judgment was rendered.